DETAILED ACTION

Status
This Office Action is in response to the communication filed on December 14, 2020.  Claims 2, 5-8, 11-14, and 17 have been cancelled.  Claims 1, 15, and 19 have been amended.  Therefore, claims 1, 3, 4, 9, 10, 15, 16, and 18-20 are pending and presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
A Summary of the Response to the Applicant’s Amendments:
As a result of applicant’s claim cancellation, the previous 35 USC § 112 rejection is withdrawn.
As a result of applicant’s amendments, the examiner is issuing new 35 USC § 112 rejections.
As a result of applicant’s amendments, the previous 35 USC § 103 rejection of claims 1, 3, 4, 6-10, and 15-20 is withdrawn.  Therefore, claims 1, 3, 4, 9, 10, 15, 16, and 18-20 contain allowable subject matter in regards to prior art.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 4, 9, 10, 15, 16, and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Amended claims 1, 15, and 19 contain the claim language: “propagating, via the computing device executing a back-propagation algorithm, the features through a convolutional neural network (CNN), and using a hidden layer of the CNN to determine deep descriptor values of the features”.  The “features” referred to in these claim limitations are identified, via a computing device, features of a captured image from the image data, said features comprising information associated with a content category of the captured image, said features further indicating a pixel value of the captured image.  This captured image is received as a result of receiving, at a computer device over a network from a user, a search query comprising image data associated with a captured image.  The execution of a “back-propagation” algorithm in propagating user captured image features through a CNN to determine deep descriptor values of the features is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the 
Claims 3, 4, 9, 10, 16, 18, and 20 are dependent on independent claims 1, 15, and 19 but do not resolve the failure to comply with the written description requirement of claims 1, 15, 


Allowable Subject Matter
Claims 1, 3, 4, 9, 10, 15, 16, and 18-20 are allowable over prior art.

As a result of the claim amendments, claims 1, 15, and 19 are allowable over prior art.  Amended claims 1, 15, and 19 contain the claim language: “propagating, via the computing device executing a back-propagation algorithm, the features through a convolutional neural network (CNN), and using a hidden layer of the CNN to determine deep descriptor values of the features”.  This claim language refers to the execution of a back-propagation algorithm in propagating user captured image features through a CNN to determine deep descriptor values of the features.  In the prior art, execution of a back-propagation algorithm is a standard neural network training technique and the back-propagation algorithm is the most widely used algorithm for training neural networks.  As described in prior art and the application specification, the back-propagation algorithm utilizes training data (images) with corresponding labels to determine an optimal weight set for a CNN.  Generally, the training labels that accompany the training data are required in order for a back-propagation algorithm to function correctly.  The prior art does not contain any disclosures of utilizing a back-propagation algorithm in normal classification CNN usage on user captured image features to determine deep descriptor values of these features.  The applicant is claiming a normal classification CNN usage of image analysis/classification of image features in order to determine image descriptors, 
As a result of independent claims 1, 15, and 19 containing subject matter which is allowable over prior art, dependent claims 3, 4, 9, 10, 16, 18, and 20 are also allowable over prior art

Response to Arguments
Applicant's arguments, see Applicant Arguments/Remarks Made in an Amendment, filed June 24, 2020, with respect to the previous rejection of previous claims under 35 U.S.C. 103 have been fully considered.  The arguments in regards to prior art not teaching the amended claim limitations are persuasive.  The rest of the arguments are not persuasive.

Applicant states that no new matter has been added and that support for the amended subject matter can be found at least in [0088]-[0090] of the published specification.
The examiner has explained in the 35 USC 112(a) rejection above how the claim amendments contain new matter that is not supported.

Applicant argues that the Liu reference fails to teach the amended claim limitations of propagating, via the computing device executing a back-propagation algorithm, the features through a convolutional neural network (CNN), using a hidden layer of the CNN to determine deep descriptor values.


Applicant argues that the Liu reference fails to teach: “translating, via the computing device, based on said propagation, the deep descriptor values into a feature vector, the feature vector comprising a dimensional value proportional to the pixel value of the captured image; determining, via the computing device, a deep hash code (DHC) for the capture image by transforming the feature vector into a deep hash code (DHC) based on an applied Eigen-hash algorithm and hyper-plane values that corresponds to a number of layers in the CNN and indicates said content category”.  Specifically, applicant argues that Liu teaches a global feature approach converts global image features (such as GIST) to hash codes such that similar images are likely to be grouped into one hash bucket and dissimilar images are unlikely to be grouped with hashing being a suitable technique to help match image features of the query image to those in a large database.  Applicant argues that there is no explicit teaching as to how the conversion from features to hash code is performed in Liu and therefore Liu does not teach the claimed steps as to translating, based on said propagation, the deep descriptor values into a feature vector, the feature vector comprising a dimensional value proportional to the pixel value of the capture image.  Applicant also argues that Liu does not teach determining, via the computing device, a deep hash code (DHC) for the captured image by transforming the feature 
The examiner notes that the Claessens reference is cited for disclosing the details of translating, via the computing device, based on said propagation, the descriptor values into a feature vector, the feature vector comprising a dimensional value proportional to the pixel value of the captured image (Claessens: [0059]; [0126]-[0127], “a combination of global and local features may be used. Global features are capable of generalizing an entire image with a single vector”, “each image is abstracted by several local patches (i.e., local features). These patches are represented as numerical vectors, which are called feature descriptors”; [0130], “Small image regions are then sampled (502) and associated interest points (i.e., descriptors) are extracted (503) from the normalized image. These descriptor vectors are then clustered”; [0137]-[0138], “from the calculated feature vectors, one or more hashes of data vectors may be calculated, consisting of or including the identified descriptor vectors, by a hash extractor module (e.g., hash extractor 430). A hash refers to a characteristic data string (preferably, for the purpose of the current invention, a bit vector) generated from a larger data vector, e.g., a descriptor vector”, “K-dimensional image vector”) and determining, via the computing device, a hash code for the captured image by transforming the feature vector into a hash code based on an applied algorithm and indicates said content category (Claessens: Figure 6C, “EXTRACT HASH”; [0137]-[0140], “from the calculated feature vectors, one or more hashes of data vectors may be calculated, consisting of or including the identified descriptor vectors, by a hash extractor module”, “A hash refers to a characteristic data string (preferably, for the purpose of the current invention, a bit vector) generated from a larger data vector, e.g., a descriptor vector”, “An important property of the used hash function, i.e., the function that generates the hashes in a programmatic and systematic way from the input vectors, is that the Hamming 

The applicant also argues that the Sawhney reference is completely devoid of any mention of a deep hash code (DHC) as disclosed in the present application.
The examiner notes that the Sawhney reference is cited to disclose receiving, over the network from a device of the user, said DHC for the captured image, wherein said DHC for the captured image is determined by the user device and communicated to the computing device as at least part of the search query  (Sawhney: Figure 7, disclosing a user device with a camera, input images, visual content realization assistant front end modules, and feature computation/detection algorithms, models, and indices in network communication with a server computing device; [0021]-[0023], “add the selected image to a query to search for other similar or matching images in the collection”, “a search request may be initiated by, for example, selecting a "query image" for which matching images are desired to be found, by inputting a query (e.g. spoken or text natural language), or any other suitable methods of requesting a search of the collection”; [0031], “Examples of feature descriptors include … low/mid/high-level features learned through, e.g., a convolutional and deep structure network”; [0033], “Learned low, mid and high level descriptive features can be derived from a convolutional deep neural network trained using supervised large scale datasets”, “these and/or other features can be indexed as described herein and used for clustering and search”; [0043], “Each index tree has … index hashes”; [0074], “when a user submits one or more probe images or "query images" as queries (e.g., by the visual search interface module 114), the feature computation module computes the appropriate visual features for the probe image”, “visual features of the probe 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Stewart (U.S. Patent Application Publication No. 2018/0033055) discloses an image processing, classification, and trend analysis system and method for product promotion in which an optimized/trained convolutional artificial neural network can be trained/optimized using well-known artificial neural network deep learning methods, including backpropagation.
Romley (U.S. Patent Application Publication No. 2016/0225053) discloses a mobile visual commerce system utilizing neural networks to provide information related to an object based on an image of the object.
Tran (U.S. Patent Application Publication No. 2016/0189009) discloses systems and methods for determining imagery feature descriptors based on convolutional neural networks.
Vijayanarasimhan (U.S. Patent Application Publication No. 2016/0180200) discloses methods and systems for large-scale classification in neural networks using hashing.
Yang (U.S. Patent Application Publication No. 2016/0140438) discloses system and methods for deep learning for image classification utilizing training of a learning machine.
Szegedy (U.S. Patent Application Publication No. 2016/0063359) discloses methods and system for processing images using deep neural networks.
Lin (U.S. Patent Application Publication No. 2016/0035078) discloses system and methods for image assessment using deep convolutional neural networks.
Talathi (U.S. Patent Application Publication No. 2015/0254532) discloses methods for photo management in which image processing includes determining features of multiple images from a pre-trained deep convolutional neural network.
Georgescu (U.S. Patent Application Publication No. 2016/0174902) discloses a method and system for object detection image analysis utilizing deep neural networks which are trained using a back-propagation training algorithm
Yan (U.S. Patent Application Publication No. 2016/0117587) discloses a system and method for image classification utilizing a deep convolutional neural network which is trained using standard training techniques such as the back-propagation training algorithm.
Audhkasi (U.S. Patent Application Publication No. 2016/0034814) discloses a system and method utilizing back propagation and deep learning neural networks.
Audhkasi (U.S. Patent Application Publication No. 2016/0019459) discloses a system and method utilizing back propagation and deep learning convolutional neural networks.
Birdwell  (U.S. Patent Application Publication No. 2015/0106306) discloses a method and apparatus for constructing a neuroscience-inspired artificial neural network in which the neural network weights are trained used Back-propagation, which is the most widely used algorithm for training neural networks.
Tamatsu (U.S. Patent Application Publication No. 2015/0006444) discloses a method and system for improving deep neural networks which are trained using a training-data set and backpropagation, also known as backward propagation of errors, a known method and algorithm of training artificial neural networks.  In the background section, Tamatsu also discloses a document publication teaching an image recognition method using convolutional neural networks and back-propagation that was published in 1990.
Cotman (U.S. Patent Application Publication No. 2002/0186882) discloses a method and apparatus for generating image analysis algorithms such as a neural network trained through back-propagation as a user indicates a correction classification to the network.
Li (Retrieved from the Internet: < URL: https://link.springer.com/chapter/10.1007/978-3-642-30223-7_87 >) discloses a brief introduction of back propagation neural network algorithm and its improvement.
Cilimkovic (Retrieved from the Internet: < URL: http://dataminingmasters.com/uploads/studentProjects/NeuralNetworks.pdf >) discloses information on neural networks and back propagation algorithm.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN J WHITAKER whose telephone number is (313)446-6555.  The examiner can normally be reached on M-F, 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J. J. W./
Examiner, Art Unit 3622
December 31, 2020
                                                                                                                                                                                                
/WASEEM ASHRAF/Supervisory Patent Examiner, Art Unit 3682